 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                           No. 2:14-CV-2234-KJM-DMC
12                        Plaintiffs,
13            v.                                         ORDER
14    WALMART, INC., et al.,
15                        Defendants.
16    ___________________________________
17    AND RELATED COUNTER-ACTIONS
18

19                   Plaintiffs, who are proceeding with retained counsel, bring this civil action.

20   Pending before the Court are: (1) plaintiffs’ ex parte application to modify the scheduling order,

21   see ECF No. 387; and (2) the parties’ stipulation to modify the schedule, see ECF No. 417.

22                   Good cause appearing therefor, the parties’ stipulation is approved. Pursuant to

23   the parties’ stipulation:

24                   - The deadline to complete the depositions of Jeanne Helfrich, Robin
                     Foshee, Proctor & Gamble, and Onyx Corp. is extended up to and including
25                   May 1, 2020.
26                   - The deadline to disclose rebuttal expert lists/reports is extended up to and
                     including May 9, 2020.
27
                     - Fact discovery otherwise remains closed and all other dates and deadlines
28                   remain unchanged.
                                                      1
 1                  In their ex parte application, plaintiffs seek an order extending the time for initial

 2   expert witness disclosures. Given the parties’ representation in the subsequently filed stipulation,

 3   approved above, that initial disclosures were timely made on March 9, 2020, plaintiffs’ ex parte

 4   application is denied as moot.

 5                  IT IS SO ORDERED.

 6   Dated: March 24, 2020
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
